DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 7, 2022 was filed after the mailing date of the Notice of Allowance on September 24, 2021. The submission is in compliance with the provisions of 37 CFR 197, Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 allow.
4. 	The following is an examiner’s statement of reasons for allowance: 
	The newly submitted IDS Liu CN104822103A discloses an earphone, which comprises an audio playing module, a sensor module and a control module, wherein the control module is connected with the audio playing module and the sensor module. The audio playing module is used for playing an audio signal; the sensor module is used for detecting relevant information; and the control module is used for controlling the operation of the earphone according to the information detected by the sensor module. The earphone according to the present invention controls the operation of the earphone according to the information detected by the sensor module, thereby embodying the intelligentized and humanized design of the earphone, enhancing the convenience and the security of the use of the earphone and satisfying the increasing needs of intelligentization and humanization of persons for the earphone.

ear piece is disposed in the ear canal of the wearer.”
5. 	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653